Case 4:19-mj-09055-N/A-BGM Document1 Filed 06/27/19 Page 1of1

 

 

CRIMINAL COMPLAINT
. . . DISTRICT of ARIZONA
United States District Court °
United States of America DOCKET NO.

v.
Jorge Alberto Coronado-Vejar
MAGISTRATE'S CASE NO.

DOB: 1984; Mexican Citizen 19 = 09 0 6 F iM

Complaint for violations of: Title 21 United States Code, Sections 841(a)(1) and 841(b)(1)(A)GDGD
Title 21 United States Code, Sections 841(a)(1) and 841(b)(1)(A)G)

 

 

 

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
COUNT 1: On or about June 26, 2019, at or near Nogales, in the District of Arizona, Jorge Alberto Coronado-

Vejar did knowingly and intentionally possess with intent to distribute 5 kilograms or more of cocaine, that is,
approximately 11.90 kilograms of cocaine, a Schedule II controlled substance; in violation of Title 21, United States
Code, Sections 841(a)(1) and 841(b)(1 (A)GD CD.

COUNT 2: On or about June 26, 2019, at or near Nogales, in the District of Arizona, Jorge Alberto Coronado-
Vejar did knowingly and intentionally possess with intent to distribute 1 kilogram or more of heroin, that is,
approximately 22.34 kilograms of heroin, a Schedule J controlled substance; in violation of Title 21, United States
Code, Sections 841(a)(1) and 841(b}{(1)(A)G).

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On June 26, 2019, Jorge Alberto CORONADO-Vejar applied for admission into the U.S. from the Republic of
Mexico through the DeConcini Port of Entry in Nogales, Arizona, as the driver, registered owner, and sole occupant
of a 2017 Chevrolet Silverado. During primary inspection, a Customs and Border Protection (CBP) officer observed
CORONADO chewing gum in a fast and aggressive manner as if he was nervous. The CBP officer conducted an
inspection of the interior of the vehicle and discovered a non-factory compartment behind the rear passenger seat.
The CBP officer was able to put their hand into the opening and feel a hard package like item. CORONADO was
asked if he had any drugs in the vehicle and he replied, “No.” An x-ray scan of the vehicle revealed an anomaly with
the back-seat area. A CBP drug detection canine alerted to the presence of a trained odor emanating from the back-
seat area of the vehicle. Thirty-three packages were discovered in the back seat and wall area behind the back seat.
A representative sample from twenty-one similar packages weighing a total of approximately 22.34 kilograms tested
positive for the characteristics of heroin. A representative sample from twelve similar packages weighing a total of
approximately 11.90 kilograms tested positive for the characteristics of cocaine.

 

After waiving his Miranda rights, CORONADO admitted that he knew drugs were hidden in his vehicle, but he did
not know where. CORONADO said on June 26, 2019, he left his residence and attempted to smuggle the drugs into
the U.S. CORONADO stated he was going to be paid between $1,500 to $2,000 to drive the vehicle from Mexico to
Tucson, Arizona. CORONADO said he had smuggled drugs into the U.S. a total of three times.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge. OFCPAL TITLE

‘ | ~
AUTHORIZED Nekydeet etheber Brodley Galeer - Spe wal Ay eat

 

 

 

 

 

 

Sworn to before me and subscribed in my présence, eens
SIGNATURE OF MACISTFETNE f Tf

DATE
June 27, 2019

   

 

 

 

See Federal rules of Criminal Procedure RrterOatd 54

 
